United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: McQuiston et al.			:	DECISION ON REQUEST FOR	
Patent No. 10,866,251				:	REDETERMINATION OF PATENT
Issue Date: December 15, 2020		:	TERM ADJUSTMENT AND
Application No. 15/990,091			:	NOTICE OF INTENT TO ISSUE
Filing Date: May 25, 2018			:	CERTIFICATE OF CORRECTION
Attorney Docket No. ABBTL-36101.202	:		


This is a decision on the renewed request under 37 C.F.R. § 1.705 filed April 7, 2022, which requests the patent term adjustment on the patent be corrected to indicate the term of the patent is extended or adjusted by sixty-three (63) days.

The request to correct the patent term adjustment indicated on the patent to indicate the term of the patent is extended or adjusted by sixty-three (63) days is GRANTED. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction indicating that the term of the patent is extended or adjusted by 
sixty-three (63) days.

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction